DETAILED ACTION

Primary Examiner acknowledges Claim 1 is pending in this application as originally filed on March 5, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
 Reference character “15” as shown in Figure 5 appears to point to a different structure than reference character “15” as shown in Figure 4A.  Appropriate correction and clarification is required.  
Reference character “8” as shown in Figure 4C appears to point to a different structure than reference character “8” as shown in Figure 1B.  Appropriate correction and clarification is required.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “7” as shown in Figure 1A is missing from the description.  Appropriate correction is required. 
Reference character “11” as shown in Figure 3B is missing from the description. Appropriate correction is required.
Reference character “16” as shown in Figure 5 is missing from the description. Appropriate correction is required.
Reference character “17” as shown in Figure 5 is missing from the description. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “1” has been used to designate “internal oxygen tubing” and “oxygen tubing”.  Appropriate correction is required.
Reference character “4” has been used to designate “solid flexible nose piece” and “soft solid nose piece”. Appropriate correction is required.
Reference character “5” has been used to designate “oxygen delivery port”, “oxygen port”, and “O2 ports”.  Appropriate correction is required.
Reference character “8” has been used to designate “rear integrated oxygen port” and “oxygen port”.  Appropriate correction is required.
  Reference character “12” has been used to designate “special dual connector”, “dual end oxygen connector”, and “dual oxygen connector”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
  Reference character “7” as shown in Figure 1A is missing from the description.  Appropriate correction is required. 
Reference character “11” as shown in Figure 3B is missing from the description. Appropriate correction is required.
Reference character “16” as shown in Figure 5 is missing from the description. Appropriate correction is required.
Reference character “17” as shown in Figure 5 is missing from the description. Appropriate correction is required.
Reference character “1” has been used to designate “internal oxygen tubing” and “oxygen tubing”.  Appropriate correction is required.
Reference character “4” has been used to designate “solid flexible nose piece” and “soft solid nose piece”. Appropriate correction is required.
Reference character “5” has been used to designate “oxygen delivery port”, “oxygen port”, and “O2
Reference character “8” has been used to designate “rear integrated oxygen port” and “oxygen port”.  Appropriate correction is required.
  Reference character “12” has been used to designate “special dual connector”, “dual end oxygen connector”, and “dual oxygen connector”.  Appropriate correction is required.
The use of the term “Velcro” (Para 0023), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The tradename “VELCRO®” is known generically as “hook and loop fasteners”.   Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract, filed on November 24, 2020 appears to include erroneous symbols.  For example: Line 1, “$” appears to have been utilized instead of the word “A” and Line 7, “#”.   Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 does not appear to utilize the conventional claim construction including a preamble, a transitional phrase, and the body of the claim.  As this convention has not been utilized, Primary Examiner is unsure of the breadth and scope of the invention as claimed that Applicant is seeking patent protection.  Pursuant to MPEP §2111.03, “The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.”.  Appropriate correction and clarification is required.
Specifically, Claim 1, Line 1 recites “soft style canine muzzle”; however, the breath and scope of this limitation is unclear.  In particular, what makes the canine muzzle “soft style” is it based on a flexible or conforming material (e.g. polymer), or alternatively is it based on a textile or fabric material construction (e.g. cotton, nylon)?  Turning to the original disclosure as filed, it appears this term “soft style” is intended to be related the structure and functionality of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, even if Primary Examiner were to improperly import limitations from the specification into the claims, there are varying disclosures to the breadth and scope of the disclosed canine muzzle - as the device is intended to be suitable for “folding or packed into a pocket”, while also made of “soft mesh” or “soft reinforced webbing material” and includes a “soft solid nose piece”.   Appropriate correction and clarification is required.
Specifically, Claim 1, Line 2 recites “specially designed oxygen connector”; however, the breath and scope of this limitation is unclear.  In particular, what features of the oxygen connector construct the claimed “specially designed” limitation? Turning to the original disclosure as filed, it appears the term special and variants is used in relation to the “dual end oxygen connector (12) is a special part in joining the internal oxygen lines together within the harness style systems.” (Para 0026) and also “specially designed 02 Port for quick hook up.” (Para 0003).  However, Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, even if Primary Examiner 
Specifically, Claim 1, Line 2 recites “either left or right side”; however, the breath and scope of this limitation is unclear.  In particular, relative to what? Left or ride side of the muzzle?  Left or right side of the connector?  Is the left or right side of the patient?  Left or right side of a side view of the muzzle on a dog? Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appropriate correction and clarification is required.
Specifically, Claim 1, Line 3 recites “internal oxygen tubing”; however, the breath and scope of this limitation is unclear.  In particular, what is the oxygen tubing internal to?  Internal to the mask/patient interface, to the strap/belt, encased in a fabric sheath, encased in a larger tube such as conventional unilimb systems for breathing circuits? Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appropriate correction and clarification is required.
Specifically, Claim 4 recites “the oxygen port”; however, the breath and scope of this limitation is unclear.  It is unclear where and how the oxygen port provides oxygen to the “nose or mouth of [the] dog”.  Turning to the original disclosure as filed, it appears Applicant recites a “front oxygen port” via 6 (best seen Figure 1A and Para 0023), but additional discloses “oxygen In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Primary Examiner is unsure which “oxygen port” Applicant is referring. Appropriate correction and clarification is required.
Specifically Claim 1, Lines 3-4 recites “how the oxygen flows”; however, the breath and scope of this limitation is unclear.  In particular, Primary Examiner is unsure what is the structure and relationship upon which the pathway of gas traverses from an oxygen source to the “nose or mouth of [the] dog”.  Is the “oxygen port” on the patient side, the source side, or an intermediary structure?  How is the “oxygen tubing” connected to the “oxygen port” - on the patient side, the source side, or an intermediary structure?  How is the “specially designed oxygen connector” connected to the “oxygen tubing” and the “oxygen port” - on the patient side, the source side, or an intermediary structure?  Said more explicitly, what is the pathway of gas as conveyed from the source to the sink? Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appropriate correction and clarification is required.
Specifically Claim 1, Line 1 recites “canine” while Claim 1, Line 4 recites “dog”.  It should be noted that the term “canine” is a variant of the classification family Canidae and subfamily Caninae which encompasses foxes, wolves, coyotes, jackals, in addition to dogs.  Consequently, Applicant’s reliance on canine appears unclear as Primary Examiner is unsure if Applicant is only 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Halstead et al. (3,505,998).
As to Claim 1, Halstead discloses a soft style canine muzzle (16, “shell 16 is made of a flexible resilient material, preferably of latex rubber.” Column 2, Lines 30-35) with fully integrated oxygen delivery capability (via 26, “the oxygen is received via valve 25 connected to hose 26 as shown in FIGURE 4.” Column 2 Lines 30-35) a specially designed oxygen connector (25, “Valve 25 is attached to shell 16 so as to supply oxygen through opening 21” Column 2, Lines 40-45) positioned on a right side (as shown in the profile view of Figure 6) having internal oxygen tubing (12, “the support 12 is inserted into the shell 16 with enlarged portion 13 of support 12 concentric with and fitting against the enlarged portion 17 of shell 16 as shown in FIGURE 5.” Column 2, Lines 35-40) and permitting the flow of oxygen (from the “supply oxygen” through the hose 26, through the oxygen connector 25 to the oxygen port 21 of the muzzle 16 opening 21” Column 2, Lines 40-45) to blow oxygen into the nose or mouth of the dog (“canine oxygen mask with harness” Title).  

Claim 1 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cox (5,249,570 - entitled “Equine/canine hemoglobin-oxygen training mask” and Figure 10 showing a canine utilizing the oxygen mask)
As to Claim 1, Cox discloses a soft style canine muzzle (10, “The housing 10 is preferably made of a one piece construction. The material is relatively hard and rigid but slightly flexible such as an elastomeric compound. The material is formed into an essentially rigid shape of truncated cone, frustro-conical, that is proportioned so that the housing 16 generally conforms to the dimensions of a horse's head.” Column 6, Lines 30-40; additionally portion 26 is interpreted to be soft - “The housing 16 has a thick, closed cell, elastomeric padding 26 functioning as a seal located continuously along the inside circumference of the open end of the housing. This material is of a sufficient thickness to form a seal between the open end 18 of the housing 16 and a horse's muzzle 24.” Column 6, Lines 60-65) with fully integrated oxygen delivery capability (best seen Figure 9, wherein “a pair of gas tanks 48 filled with gas are supported on the back of the horse 12” Column 8, Lines 20-30 and “The tanks are preferably filled with a gas such as a nitrogen enriched air. Air normally has about 80% nitrogen and about 20% oxygen. The gas of the present invention increases the nitrogen to about 81 to 85% nitrogen with a corresponding decrease in oxygen.” Column 8, Lines 35-40; thus yielding 15-19 percent oxygen) and including a specially designed oxygen connector (30, “Along the periphery two ports 30 attached for the passage of air therethrough” Column 6, Lines 25-30 on either left or right side (best shown in Figures 7 and 8 show 30 on both left and right sides) accepting an internal oxygen tube (32 via internal threads 36, “The two ports 30 located on the periphery of the housing 16 have tubes 32 connected to them. To allow releasable attachment of the tubes to the ports, both the ports and tubes are formed with threads 36. The threaded ports 30 provide a means of attaching threaded tubes 32 to the housing in a manner that allows quick, secure and simple exchange of the tubes 32” Column 7, Lines 15-25) and permitting the oxygen to flow (from the tanks 48 through the oxygen port 56, to the internal oxygen tubing 32 to the oxygen connector 30 and into the nose or mouth of the dog) from an oxygen port (56, “The tanks 48 are also provided with valves 56 to vary the output of the tanks 48 to the housing 16 and to the horse for breathing.” Column 8, Line 30-35) to blow oxygen into the nose or mouth of the dog (“an improved breathing method and apparatus adapted for use on a competitor such as a horse or a dog to improve its oxygen transport and utilization for improved competitive performance.” Column 1, Line 5-10, also see the following for additional references to “dog”: Column 1, Lines 20-25, and 40-45; Column 3, Lines 25-35; Column 6, Lines 5-10 and 15-20; Column 8, Lines 50-70).

Claim 1 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harrision (8,985,114).
As to Claim 1, Harrision discloses a soft style canine muzzle (12/54, 12: “delivery system 10 includes mask 12, inlet tubes 14, head strap 16, belts 18, left and right head tubes 20 and 20', transport tube 21, and supply tube 22” Column 3, Lines 35-40 as shown in Figures 1-4; and mask 54, underchin strap 56, inlet tubes 58, head strap 62, friction fit chock 60 to keep mask firmly over nose by maintaining tension on tubes 58, transport tube 64, bumpers 66 around tube 64 to prevent tube 64 from sliding forward or backward, connector for transport tubes 68, and belts 70 to hold tubes 64 along the body of an animal.” Column 4, Lines 25-35 as shown 5A, 6, 7, 8A, 10, and 18, also see: “Animal oxygen delivery system 52 on animal 47 comprises mask 54, one or more inlet tubes 58, chock 86, head strap 62, belts 70, transport tube 68 and oxygen supply tube 72.” Column 7, Lines 25-35) with fully integrated oxygen delivery (“the fluid delivered to the animal comprises oxygen and/or a medication.” Column 3, Lines 5-10) having a specially designed oxygen connector (30, “animal oxygen delivery system 10 comprises mask 12, underchin strap 13, one or more inlet tubes 14, inlet tube connector 30, which is most preferably a tubing connector, left and right head tubes 20 and 20', head strap 32, fastener for head strap 34, first tube ring 37, and belts 18.” Column 3, Lines 55-60) on the left and right sides (best seen Figure 2) having an internal oxygen tubing (20/20’ as encompassed by straps and belts 13, 32, 18, 18  and rings 37, 44, 46 as shown in Figure 2; and 58/58’ as encompassed by straps and belts 56, 62 via 78 and ring 60 as best seen in Figures 5A-5E, 6, 8A, 9A, 10, 11, 13A-13C, and 18) and permitting oxygen to flow (from the supply tube 22 via 21 / 72 via 68 through the intermediary tubing and connections terminating at the mask 12/54) from an oxygen port (defined by the connection between the supply tube and the intermediary tubing - 46: “Ring 46 around tube 21 is preferably provided to keep oxygen supply tube 21 connected and to prevent disconnection between supply tube 22 and head tubes 20, 20' and/or inlet tube 14.” Column 4, Lines 5-10 and 68: “Transport tube 64 can extend the length of the body of an connector 68 to a supply of fluid (that can include medication) to be delivered at its second end. Optionally, supply tube 72 and can be semi-rigid and/or flexible. Supply tube 72 can comprise a friction fit connection or another type of connection method. Embodiments of the present invention preferably comprise a connection between transport tube 64 and supply tube 72” Column 4, Lines 60 thru Column 5, Line 5) that blows oxygen into the nose or mouth of the dog (“The term "animal" as used throughout the specification and claims, means a non-human animal, including in particular, dogs” Column 3, Lines 20-25). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785